DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Non-Final Action is in response to the Applicant’s claim amendment received on 11/22/2022, as a request for continued examination. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9 and 12-13 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Haro Gonzales (US 2018/0214984 A1). 
For claim 9, Haro Gonzales teaches: stereolithography apparatus that is capable of performing the process as claimed, including a tray (100) that comprises a bottom [having recesses] formed from a material in which filler materials or any particles can intrude into (see Fig. 1 item 100, items 108Am 108B, item 112A, 112B; see [0024]-[0074]). 
 It is noted that remainder of claim 9 recites “receiving a light-curing suspension comprising filler particles… adjusting the light-curing suspension by a build platform to a layer thickness with respect to a bottom of the tray which layer thickness is less than a diameter of the filler particles; and selectively curing the adjusted layer thickness of the suspension by light” are pertaining to process of using the apparatus the apparatus and are intended use. Furthermore, it is noted that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
As for claims 12-13, Haro Gonzales teach wherein the build platform or the bottom of the tray or the reference plane comprises recesses that is capable of receiving the filler particles (Fig 1 item 100); the tray is replaceable (thus bottom of the tray is replaceable) (Figure 1 item 100). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim(s) 1-8 are rejected under 35 U.S.C. 103 as being unpatentable Ng et al (WO 2016/053305, the Examiner applies equivalent translated US 10,392,521 B2) or Schmidt (EP 3,009,416 A1) in further view of Haro Gonzales (US 2018/0214984 A1).
For claims 1-3, Ng et al teach stereolithography method (col 1 lines 5-15 recites using stereolithography), comprising: receiving a light-curing suspension comprising filler particles at desired size (see col 2 lines 1 to col 3 lines 65, col 13 lines 15 to col 15 lines 65), selectively curing the adjusted layer thickness of the suspension by means of light (Fig 3B-3D, col 16 lines 35 – 55 recites using various types of energy sources/light).
It is noted that Ng et al suggest using filler particles having average size ranging from 1 micron, about 5 micron to about 259 microns (see col 3. Lines 50-65, and throughout), and additionally teach in an example, Ng et al also teach a thickness of a layer ranging from 90 microns to about 110 microns, although thicker or thinner layer may also be formed and employed (see col 15 lines 1-15).
Similarly, Schmidt, also teach stereolithography of light-curing suspension including filler particles (see Description, bath 125 configured to contain and/or hold resin 130 such as curable resin, including preceramic polymer and inorganic filler particles). 
While both Ng et al and Schmidt pertains to stereolithography and using build platform to form the product, however, both fails to teach a tray [recited in instant claim 1] in addition to a build platform, and recesses in the bottom of the tray [recited in instant claim 7].
 Haro Gonzales teaches stereolithography apparatus that is capable of performing the process as claimed, including a tray (100) that comprises a bottom formed from a material in which filler materials or any particles can intrude into (see Fig. 1 item 100, items 108Am 108B, item 112A, 112B; see [0024]-[0074]). 
It would have been obvious to one ordinary skill in the art before the effective date of the Applicant’s claim invention to have modified the process as taught by Ng et al/Schmidt, with using a tray in addition to build platform, taught by Haro Gonzales, for providing desired functional benefit of either aligning particles, or forming desired type of 3D products. 
As for claim 4, see claims 1-2 above,  Haro Gonzales  teaches a tray can be made by any desired materials such as metal or polymer as discussed above ([0031]), thus can also be flexible if needed for an intended purpose. 
Claims 5-8, pertains to step of forming each layer on the tray/build platform and filler particles received in the recesses in the bottom of the tray, and such would have been obvious in view of the above combination in further view of Haro Gonzales.
Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over Haro Gonzales (US 2018/0214984 A1).
Regarding 11, Haro Gonzales teaches wherein the material for the tray includes   any one of metal, metal alloys, polymers, ceramics, composites and any other material having substantially similar properties ([0031] recites support 100), thus choosing either of transparent elastic sheet or silicone layer would have been obvious for support materials for providing desired functional benefit for printing and removing product formed. 
Response to Arguments
Applicant’s arguments with respect to claim(s)s 1-9 and 11-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925. The examiner can normally be reached Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743